Title: From John Adams to William Tudor, 29 June 1774
From: Adams, John
To: Tudor, William


     
      Dr Sir
      
       June 29. 1774
      
     
     I am determined to amuse my self with my Pen, whenever I am at Leisure, that I may not rust, upon the Circuit, and I dont know, who I can write to with more Pleasure, than to you.
     General Brattle has lately made a Jaunt to Portsmouth and the Country round about it, and has made a most Shining figure in the political Way. A Gentleman of Portsmouth informs me, that he intimates to the Piscataqua People, that he undertook this Excursion at the Instigation of Governor Gage, in order to acquaint them with the State of Things, with the Views of Administration, &c in order to quiet their fears, and remove their Apprehensions. Grievances they had none, he said. Ld D——h Dartmouth, had acquainted G. Gage, in Person and by Letters that all they wished was that the Dispute might Subside, that the Idea of Taxation might be waived, that the Tea might be paid for, and the Right not denyed, tho they did not expect that nor desire that it should be acknowledged. This Gentleman says the General was indefatigable, Soliciting all Sorts of Persons high and low. Went into the Markett, and made it his Business to talk to the Country People, of all Sorts and to exhort them to Peace, and not to take any Measures, upon this occasion but to trust to the Administration, and go on with their Trade, taking Care to let them know that he was General Brattle, that he might make them Stare, and that his Warnings might have more Weight. At Newbury Port, I was told that the Genl. had Spent some Time on his Tour, at Haver­hill, and there indulged his Rage, Malice and Revenge for the late Loss of his Election, in a most virulent, outragious and profane Invictive against the Whiggs: glorying in his Rejection from the Council, as the greatest Honour, that could have been conferr’d upon him, and especially boasting that he had no more than Eighteen Votes.
     This is the Man who in the Year 1765 declared in a Cambridge Town Meeting as it is said, that every Word of the Constitutional Courant, in which it is expressly averred that the British Parliament have no Authority over Us, was as true as St. Johns Gospell. This is the Man who quarrelled for Years with Governor Bernard, upon American Principles, and this is the Man who placed himself on a Foot with Captn. McIntosh, and led the Horse in the Cart, with the Effigies of the Stamp Master tho he was the Secretary of the Province.
     This Man has now the Modesty to expect a Mandamus, and to be cherrished as a favourite Friend of Government.
     Proteus flowed like Water, burnt like fire, mewed like a Cat and barked like a Dog &c: Yet Proteus would be distinguished for his Constancy and self Consistency in Comparison.
     
      Yours,
      John Adams
     
    